Title: Benjamin Harrison to Samuel Hardy, 2 April 1784
From: Harrison, Benjamin
To: Hardy, Samuel



Sir
Council Chamber April 2d. 1784.

I cannot think it adviseable for the Virginia Delegation to introduce Colo. Campbells Letter or the subject of it into Congress as it rests with this Government alone to settle his dispute with Pennsylvania if he should be refused justice which I think will not happen as I have long since informed the Executive of that State of his claims and some others of a similar nature to lands that lie within the cession made to them and which were saved to the proprietors by the terms of it, and received for answer that the State intended to do them ample justice, and as a proof of these intentions President Dickinson requested of me by the last post to forward to him any papers that could be procured to authenticate all such Claims. This will be a work of time as I find the Clerk to the Commissioners who were appointed to settle the Claims for lands in that district has failed to return their proceedings. I shall call on him for them by the first oppertunity and forward them as soon as they come to hand and I have no Doubt but on the receipt of them proper measures will be taken to quiet possessions of such as have a title to lands under entries made agreeable to the laws of this State.
Nothing worthy the notice of the Delegation has occurred since my last.
I am &c.

B. H.

